Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-13-00276-CR

                                Brittany Marie NELSON,
                                        Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 1, Bexar County, Texas
                                 Trial Court No. 342742
                       Honorable Timothy Johnson, Judge Presiding

    BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED June 25, 2014.


                                            _____________________________
                                            Patricia O. Alvarez, Justice